Order entered December 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01609-CV

     THE HOUSING AUTHORITY OF THE CITY OF DALLAS TEXAS, Appellant

                                               V.

    SCHEVONNE L. BLUITT HECHAVARRIA AND ALL OCCUPANTS, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04107-B

                                           ORDER
       On December 27, 2013, appellees filed a motion for emergency relief requesting the

Court stay the trial court’s order granting a writ of possession of the property to appellant. The

motion does not contain a certificate of service, and nothing indicates that appellees served

appellant with the motion. It has also come to this Court’s attention that on December 5, 2013,

Dallas County Court at Law No. 4, in cause number CC-13-05074-D, styled Dallas Housing

Authority v. Schevonne L. Hechavarria & All Other Occupants, signed an order based on an

agreement of the parties granting Dallas Housing Authority an immediate writ of possession of

the property, ordering Dallas Housing Authority not to execute the writ of possession before

January 1, 2014, and ordering appellees to vacate the property on or before 11:59 p.m. on

December 31, 2013. The order, based on the parties’ agreement, also required appellees to
“vacate and dismiss any and all pending appeals concerning Dallas Housing Authority including

but not limited to cause number CC-12-04107-B and CC-13-05074-D.” As of the date of this

order, appellees have not filed a motion to dismiss in this appeal.


        The Court requests that appellant, The Housing Authority of the City of Dallas, Texas,

file a response to appellee’s motion for emergency relief no later than 9:00 a.m., December 31,

2013.


        The Court directs the clerk to notify the parties of this order by electronic transmission.


                                                      /s/     LANA MYERS
                                                              PRESIDING JUSTICE